—In an action to recover damages for personal injuries, the defendant, Harbor Cove Associates, appeals from so much of an order of the Supreme Court, Suffolk County (Klein, J.), dated September 3, 2002, as granted the plaintiff’s cross motion for summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the cross motion is denied.
The Supreme Court erred in granting the plaintiff’s cross motion for summary judgment in connection with the plaintiff’s *442cause of action pursuant to Labor Law § 240 (1). Where an employee is injured in a fall from a ladder, which is not otherwise shown to be defective, the issue of whether the ladder provided the employee with the proper protection required under this statute is a question of fact for the jury (see Chan v Bed Bath & Beyond, 284 AD2d 290 [2001]; Benefield v Halmar Corp., 264 AD2d 794 [1999]; Rice v PCM Dev. Agency Co., 230 AD2d 898 [1996]). Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.